          Case 8:19-cv-00475-WFJ-SPF Document 4 Filed 02/26/19 Page 1 of 4 PageID 54

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

  ALVA JOHNSON, Individually and On Behalf of All                )
           Others Similarly Situated,                            )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )                                    FY763)
                                v.                                       Civil Action No.
                                                                 )
  DONALD J. TRUMP, In his Individual Capacity and                )
    DONALD J. TRUMP FOR PRESIDENT, INC.,                         )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DONALD J. TRUMP IN HIS INDIVIDUAL CAPACITY
                                           THE WHITE HOUSE
                                           1600 PENNSYLVANIA AVENUE
                                           WASHINGTON, D.C. 37188




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JANET R. VARNELL
                                           BRIAN W. WARWICK
                                           VARNELL & WARWICK, P.A.
                                           P.O. BOX 1870
                                           LADY LAKE, FL 32158


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                                   FCCOURT
                                                                                      OURT
                                                                                      OURT

             Feb 26, 2019                                                                   BarbaraSohn
Date:
                                                                                      Signature
                                                                                      SSi
                                                                                        iggn
                                                                                           naattuurre of
                                                                                                      o Cle
                                                                                                         Clerk
                                                                                                          leerkk oorr Deputy
                                                                                                                      Deeppuuty
                                                                                                                      D      t Clerk
            Case 8:19-cv-00475-WFJ-SPF Document 4 Filed 02/26/19 Page 2 of 4 PageID 55

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.            FY763)


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ‫ ٲ‬I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ‫ ٲ‬I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ‫ ٲ‬I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ‫ ٲ‬I returned the summons unexecuted because                                                                             ; or

           ‫ ٲ‬Other (specify):
                                                                                                                                              .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
          Case 8:19-cv-00475-WFJ-SPF Document 4 Filed 02/26/19 Page 3 of 4 PageID 56

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

  ALVA JOHNSON, Individually and On Behalf of All                )
           Others Similarly Situated,                            )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.             FY763)
                                                                 )
  DONALD J. TRUMP, In his Individual Capacity and                )
    DONALD J. TRUMP FOR PRESIDENT, INC.,                         )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DONALD J. TRUMP FOR PRESIDENT, INC.
                                           C/O DONALD TRUMP, PRESIDENT
                                           725 FIFTH AVENUE
                                           NEW YORK, NY 10022




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JANET R. VARNELL
                                           BRIAN W. WARWICK
                                           VARNELL & WARWICK, P.A.
                                           P.O. BOX 1870
                                           LADY LAKE, FL 32158


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                                   FCCOURT
                                                                                      OURT
                                                                                      OU
                                                                                      OURT
                                                                                        RT

             Feb 26, 2019                                                               BarbaraSohn
Date:
                                                                                      Signature
                                                                                      SSi
                                                                                        iggn
                                                                                           nattur
                                                                                               ure off C
                                                                                               ure     Clerk
                                                                                                        lleerkk oorr Deputy
                                                                                                                     Depu
                                                                                                                     Deputy Clerk
            Case 8:19-cv-00475-WFJ-SPF Document 4 Filed 02/26/19 Page 4 of 4 PageID 57

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          FY763)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ‫ ٲ‬I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ‫ ٲ‬I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ‫ ٲ‬I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ‫ ٲ‬I returned the summons unexecuted because                                                                             ; or

           ‫ ٲ‬Other (specify):
                                                                                                                                              .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
